Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Howard Levine on 3/8/3022.
The application has been amended as follows: 
	4. (Currently Amended) A method comprising:
determining a first variable social distancing threshold;
determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to the first variable social distancing threshold; and
performing an alarm operation based on the result of the comparison of the determined distance to the first variable social distancing threshold;
wherein the alarm operation first alarm operation when the determined distance is greater than the variable social distancing threshold.

5. (Currently Amended) A method comprising:
determining a first variable social distancing threshold;
determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to the first variable social distancing threshold; and
performing an alarm operation based on the result of the comparison of the determined distance to the first variable social distancing threshold; 
wherein the alarm operation comprises storing interaction information.


determining a first variable social distancing threshold, wherein the variable social distancing threshold is based on a characteristic of a user;
determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to the first variable social distancing threshold; and
performing an alarm operation based on the result of the comparison of the determined distance to the first variable social distancing threshold.

10. (Previously Presented) A method comprising:
determining a first variable social distancing threshold, wherein the variable social distancing threshold is based on a characteristic of a disease;
determining a distance to an object; 
comparing the determined distance to the first variable social distancing threshold; and
performing an alarm operation based on the result of the comparison of the determined distance to the first variable social distancing threshold. 

11. (Currently Amended) A method comprising:
determining a first variable social distancing threshold, wherein the variable social distancing threshold is based on a characteristic of an activity;
determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to the first variable social distancing threshold; and
performing an alarm operation based on the result of the comparison of the determined distance to the first variable social distancing threshold.

19. (Previously Presented) A social distancing alarm system comprising:
		a processor;
		a memory for storing a safe list; and
		a user interface for providing social distancing alarm operations, 


20. (Previously Presented) The social distancing alarm system of claim 19, wherein the user interface comprises a speaker for generating audio alarms. 

36. (Currently Amended) A non-transitory, computer-readable medium (CRM) having instructions stored thereon, wherein the instructions, when executed by a processor, result in operations comprising: 
	      determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to a variable social distancing threshold;
wherein the operation of determining the distance to the first object comprises: using a laser; and
wherein the comprises a pitch that changes based on the determined distance.

37. (Currently Amended) A non-transitory, computer-readable medium (CRM) having instructions stored thereon, wherein the instructions, when executed by a processor, result in operations comprising: 
	determining a distance to a first object, wherein the first object is a person;	
	comparing the determined distance to a variable social distancing threshold;
wherein the operation of determining the distance to the person comprises using a laser; 
the person using a camera; and
wherein the 

39. (New) The method of claim 4, wherein performing the alarm operation further comprises performing a second alarm operation when the determined distance is less than the variable social distancing threshold.

40. (New) The method of claim 39 further comprising detecting the first object using a camera.

41. (New) The method of claim 39, wherein determining the distance to the first object comprises using a wireless technology.

42. (New) The method of claim 40,
	wherein determining the distance to the first object comprises using a laser;
	wherein the first alarm operation comprises an alarm with a first frequency and a first pitch, the second alarm operation comprises an alarm with a second frequency and a second pitch;
	wherein the second pitch is higher than the first pitch; and
	wherein and the second frequency is higher than the first frequency.

43. (New) The method of claim 5, wherein the interaction information comprises contract tracing information.

44. (New) The method of claim 43, wherein determining the distance to the first object comprises using a Bluetooth wireless technology; and wherein the alarm operation further comprises issuing a haptic alarm and a visual alarm.



46. (New) The non-transitory, computer-readable medium (CRM) of claim 36, wherein the alarm operation further comprises issuing the audible alarm with a frequency that changes based on the determined distance.		
						
47. (New) The non-transitory, computer-readable medium (CRM) of claim 46, 
		wherein the operations further comprise detecting the first object using a camera;	
		wherein the audible alarm further comprises a first pitch and a first frequency when the distance is less than the variable social distancing threshold, and comprises a second pitch and a second frequency when the distance is greater than the variable social distancing threshold; and 
		wherein the first pitch is higher than the second pitch, and the first frequency is higher than the second frequency.

48. (New) The non-transitory, computer-readable medium (CRM) of claim 47, wherein at least one of the instructions is stored on a device selected from the group consisting of a smartphone, a wearable device, and a tablet.

49. (New) The non-transitory, computer-readable medium (CRM) of claim 48, wherein the alarm operation further comprises a visual alarm; and wherein the laser comprises a LiDAR laser.

50. (New) A non-transitory, computer-readable medium (CRM) having instructions stored thereon, wherein the instructions, when executed by a processor, result in operations comprising: 
	      determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to a variable social distancing threshold; and performing an alarm operation based on the result of the comparison of the determined distance to the variable social distancing threshold;


51. (New) The non-transitory, computer-readable medium (CRM) of claim 50, wherein performing the alarm operation further comprises performing a second alarm operation when the determined distance is less than the variable social distancing threshold. 

52. (New) The non-transitory, computer-readable medium (CRM) of claim 51, wherein the operations further comprise detecting the first object using a camera.

53. (New) The non-transitory, computer-readable medium (CRM) of claim 51, wherein the operation of determining the distance to the first object comprises using a laser.

54. (New) The non-transitory, computer-readable medium (CRM) of claim 51,
	wherein the first alarm operation comprises an alarm with a first frequency and a first pitch, the second alarm operation comprises an alarm with a second frequency and a second pitch;
	wherein the second pitch is higher than the first pitch; and
	wherein and the second frequency is higher than the first frequency.

55. (New) The non-transitory, computer-readable medium (CRM) of claim 51, wherein the operations further comprise detecting the first object using a camera; and wherein the operation of determining the distance to the first object comprises using a laser.

56. (New) The non-transitory, computer-readable medium (CRM) of claim 51, wherein the second alarm operation comprises a visual alarm and a haptic alarm.

57. (New) The non-transitory, computer-readable medium (CRM) of claim 51, wherein the operation of determining the distance to the first object comprises using a wireless technology.



59. (New) A non-transitory, computer-readable medium (CRM) having instructions stored thereon, wherein the instructions, when executed by a processor, result in operations comprising: 
	      determining a distance to a first object, wherein the first object is a person; 
comparing the determined distance to a variable social distancing threshold; and performing an alarm operation based on the result of the comparison of the determined distance to the variable social distancing threshold;
wherein performing the alarm operation comprises storing interaction information.

60. (New) The non-transitory, computer-readable medium (CRM) of claim 59, wherein the interaction information comprises contract tracing information.

61. (New) The non-transitory, computer-readable medium (CRM) of claim 60, wherein the alarm operation further comprises issuing a haptic alarm.

62. (New) The non-transitory, computer-readable medium (CRM) of claim 60, wherein the operation of determining the distance to the first object comprises using a wireless technology.

63. (New) The non-transitory, computer-readable medium (CRM) of claim 61, 
		wherein the alarm operation further comprises issuing a visual alarm; and
		wherein the operation of determining the distance to the first object comprises using a wireless technology.

64. (New) The non-transitory, computer-readable medium (CRM) of claim 63, wherein the wireless technology is a Bluetooth technology.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
No prior art discloses, teaches or suggests the combination of elements to include the limitations arranged in a manner as recited in independent claims 4, 5, 10, 11, 19, 36, 37, 50 and 59. As such they are allowed associated dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685